328 S.W.3d 322 (2010)
STATE of Missouri, Respondent,
v.
Jasmin ALIHODZIC, Appellant.
No. ED 93741.
Missouri Court of Appeals, Eastern District, Division Five.
October 19, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 21, 2010.
Andrew E. Zleit, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Jasmin Alihodzic (Defendant) appeals the judgment of the Circuit Court of the City of St. Louis convicting him of driving while intoxicated and driving while his license was revoked. Defendant contends that the trial court abused its discretion in: (1) sustaining the State's objection to defense counsel's question during voir dire about whether the venire panel believed "that eyewitnesses can get something wrong and not necessarily be lying?"; and (2) overruling defense counsel's objection to the prosecutor's statement during closing argument that "[i]f we are going to follow [defense counsel's] standard of proof in the matter, meaning if you were going to have to follow his thought process as to whether or not I have proven a case beyond a reasonable doubt, the citizens of St. Louis are in big trouble."
We have reviewed the briefs of the parties and the record on appeal and find that the trial court did not abuse its discretion. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).